DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panosian (US 10,589,436).
Regarding claim 1, Panosian discloses a tile scraper structure comprising: a handle and a blade module (Item 18); wherein the handle includes a grip portion (exterior of Item 12a and 12b), a connection segment (Item 16), an accommodation cavity (Item 14) defined inside the handle adjacent to the connection segment, a slidable switch (Item 38) fixed on a peripheral side of the handle and having a pull lever (Item 36) received in the accommodation cavity, and a positioning element (Item 36e) rotatably connected in the accommodation cavity and having a fixing loop (Item 36f) which extends from a first side of the positioning element, the positioning element further having a protrusion which extends from a second side of the positioning element (Item 36g), wherein the connection segment has a polygonal orifice (Item 48) formed on a first side thereof, and the connection segment has a slot communicating with the polygonal orifice (interior of Item 16b best shown in Figure 5); 
wherein the blade module includes a blade (Item 20) and a locating seat accommodated in the polygonal orifice (connection between Items 18d ,18f and 16 best shown in Figures 4a-b and 6a-c), the locating seat has a notch (Item 16d) configured to engage with the protrusion; and 
wherein the handle further includes a spring (Item 34) received in the accommodation cavity and abutting against the slidable switch, such that the slidable switch actuates the positioning element so that the spring urges the protrusion to engage with the notch.  
Regarding claim 2, Panosian discloses the tile scraper structure as claimed in claim 1, wherein the locating seat has a first guide portion formed on an end thereof, and the protrusion has a second guide portion corresponding to the first guide portion (the interaction between the end of the protrusion and the locating seat is best shown in Figures 6a-6c).  
Regarding claim 3, Panosian discloses the tile scraper structure as claimed in claim 1, wherein the handle further includes a bend portion (Item 12e) formed between the grip portion and the connection segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723